Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/843,908 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because are directed to polyurethane elastomers comprising a diisocyanate a polyol mixture that comprises hydroxyl-terminated liquid rubber, polytetrahydrofuran diol, and a polyether polyol in a mass ratio of (0.2 to 1.0):(0.2 to 1.0):(0.2 to 1.0).  It is clear that all the elements of the application claims are found the copending claims.  The difference between the application claims and the copending claims  lies in the fact that the copending claims includes many more elements (process steps, molding methods, etc.) and is thus much more specific.  Since the application claims are anticipated by claims 1-10 of the copending application, they are not patentably distinct. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the mass ratio" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the mass ratio" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the reaction time" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 includes three periods (.) that would typically end the claim, therefore, it is unclear which limitations in claim 7 are required.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  Claim 1 claims “elastomeric” and claims 2-10 claim “elastomer”.  For consistency in claim language please select either elastomer or elastomeric. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2008/006042 to Endo et al. 
As to claims 1 and 4, Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The prepolymer used for screw drilling tools is a recitation of a future intended use. Endo discloses a prepolymer comprising the reaction product of 4,4-diphenylmethane diisocyanate and a polyol mixture comprising 400 parts of polytetramethylene glycol (PTHF) with a molecular weight of 2,000, 200 parts of polypropylene glycol with molecular weights that range from 100 to 7,000 (0017, PPG, polyether polyol), and 50 parts of polybutadiene liquid 
As to claim 3, Endo discloses toluene diisocyanate and isophorone diisocyanate as suitable diisocyanates (0018).
As to claims 5-6, Endo discloses a ratio of NCO:OH groups of 1:1 from the viewpoint of viscosity and workability (0019, synthetic examples).


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN-105175683 to Peng et al. in view of U.S. Patent No. 6,734,274 to Suzuki et al.
As to claims 1-4 and 7, Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The prepolymer used for screw drilling tools is a recitation of a future intended use. Peng discloses a urethane elastomer comprising the reaction product of toluene diisocyanate and a polyol mixture comprising 20-30 parts by weight of hydroxy terminate nitrile rubber and 30-40 parts by weight of polytetrahydrofuran diol wherein the polyols are mixed in a reaction vessel, dehydrated under vacuum, followed by addition of the isocyanate component and the mixture is reacted at higher temperatures known in the art to prepare the elastomer (0010-0011).
Peng does not expressly disclose a further polyether polyol.
Suzuki discloses urethane elastomers for preparing molded objects that comprise a mixture of 99/1 to 50/50 of PTHF and polypropylene glycol with a molecular weight of 1500 to 2500 (2:65-67).
At the time of filing it would have been obvious to a person of ordinary skill in the art to replace some of the PTHF of Peng with the PPG within the amounts disclosed by Suzuki to provide a polyurethane elastomer with excellent abrasion resistance (1:44).
Peng in view of Suzuki disclose typical reaction conditions of 80°C under nitrogen atmosphere (6:65-67, Suzuki).
As to claims 5-6, Peng and Suzuki teach a NCO:OH ratio of 1:1 (Examples in Peng, 3:24, 3:52 in Suzuki.
As to claim 8, Peng discloses a dehydration time of 30 min (0017).
.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763